ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_04_EN.txt. DISSENTING OPINION OF JUDGE BASDEVANT
[Translation]

I greatly regret that I am able only to concur in part with
the operative portion of the Judgment, and as I also disagree
with the way in which the Court arrives at its decision, I think
that I should indicate my main reasons for my view and the
conclusions which I draw from those reasons.

*
* *

The United Kingdom filed an objection to the jurisdiction in
answer to the Application submitted by the Hellenic Government
on April gth. 1951. This objection to the jurisdiction was expressed
in brief terms, but in terms having a very wide scope, by the
United Kingdom Agent at the hearing in Court on May,17th, 1952.
The course of the arguments made it clear that this objection to
the jurisdiction met a twofold claim by the Hellenic Government.
The Jatter Government asked the Court, in the first place, to
deal with the merits of a claim by that Government regarding
the treatment of M. Ambatielos by the British authorities and,
secondly, to decide as to the obligation to refer this claim to the
arbitration provided for by the Protocol of November roth, 1886.

It is in this order that the validity of the Preliminary Objection
raised by the United Kingdom should be considered. If the Court
should find that it has yurisdiction to deal itself with the Ambatielos
claim and if it accordingly retains this claim for its consideration,
the request for a declaration that the claim must be referred to
the arbitration provided for in the Protocol of 1886 becomes devoid
of object and therefore the challenge to the jurisdiction to which
it gave rise need not be further considered,

+ * «

In accordance with the principle laid down by the Court in
other cases (1.C.J. Reports 1949, pp. 177-178, and 1956, p. 71),
which is not disputed in the present case, the jurisdiction of the
Court depends upon the consent of the States parties to the
dispute. Therefore, since no special agreement has been concluded,
we are here concerned with Article 29 of the Treaty of July 16th,
1926, between Greece and the United Kingdom, the only text
relied upon as conferring jurisdiction upon the Permancnt Court.
of International Justice so far as these two States are concerned ;
such a conferring of jurisdiction has now been extended to the
International Court of Justice by the operation of Article 37
of the Statute of the Court.

45
DISSENTING OPINION OF JUDGE BASDEVANT 67

Article 29 of the Treaty of 1926 confers upon the Court juris-
diction to decide any disputes that may arise between the
contracting parties ‘‘as to the proper interpretation or application
of any of the provisions of the present Treaty”. The facts which
the Hellenic Government submits for the Court’s decision as to
their conformity, or otherwise, with the United Kingdom’s inter-
national obligations, occurred before the conclusion of the Treaty
of 1926. The complaints which the Hellenic Government seeks
to base upon these facts cannot be judged upon the basis of
obligations flowing from the Treaty of 1926. These complaints
are therefore outside the sphere of applicability of Article 29:
this Article provides no ground entitling the Court to deal with
them.

The fact that the Treaty of 1926 is said to contain provisions
more or less similar to those of the Treaty of 1886 cannot make
the provisions of the Treaty of 1926 applicable to facts which
occurred before the coming into force of this Treaty, and thus
extend to such facts the effect of Article 29, the only provision
conferring jurisdiction on the Court.

The Declaration which follows the Treaty of 1926 shows the
correctness of this conclusion. That Declaration refers to differences
as to the validity of claims based on the Treaty of 1886. The
Hellenic Government contends that the Ambatielos claim is one
of the claims referred to in the Declaration of 1926 ; there is no
need to decide as to the correctness of this contention, for it is
sufficient to observe that the Declaration provides, for the settle-
ment of differences relating to such claims, the arbitral procedure
created by the Protocol of 1886; it does not substitute judicial
proceedings before the Court for this procedure. Furthermore,
the Greek Legation in London stated in a note of August 6th,
1940 : “The Arbitral Committee provided for by the final Protocol
of the Greco-British Commercial Treaty of 1886 is the only com-
petent authority in the matter.”

The Court therefore has no jurisdiction to deal with the merits
of the Ambatielos claim as formulated in paragraph I of ‘the
Conclusions presented on behalf of the Hellenic Government at
the hearing of May 17th.

*
* *

Having no jurisdiction to deal with the Greek claim relating
to the treatment of Ambatielos, the Court is confronted by another
aspect of the dispute. The Hellenic Government asked that the
Ambatielos case should be referred to the arbitral procedure
established by the Protocol of 1886 ; the United Kingdom Govern-
ment refused. The Hellenic Government then asked the Court
to say that this arbitral procedure should be applied in this case.
This second dispute, which thus relates to the existence in this

40
DISSENTING OPINION OF JUDGE BASDEVANT 68

case of an obligation to have recourse to the arbitral procedure
of the Protocol of 1886, has been described in different terms in
the course of the proceedings, and the jurisdiction of the Court
to deal with it is disputed by the United Kingdom. The Court
must therefore decide whether it has jurisdiction to deal with
this point.

In the Conclusions submitted in its Counter-Memorial, the
United Kingdom has employed an abstract form for the statement
of its objection to the jurisdiction. The Court cannot deal with
a submission so formulated. It has before it a concrete claim
that it should state whether the United Kingdom is under an
obligation to accept the submission to arbitration of the Hellenic
claim relating to the Ambatielos case. The Court has to determine
whether it is competent to adjudicate upon the existence of such
an obligation in the present case.

The obligation which the Hellenic Government asks the Court
to find in this case derives from the Protocol of 1886, which
provides for the submission to a Commission of Arbitration, con-
stituted by the two Governments, in each case, for this purpose, of
disputes arising between them respecting the interpretation or
the execution of the Treaty of 1886, or the consequences of any
violation thereof. The Hellenic Government requested that its
claim in the Ambatielos case should be submitted to arbitration ;
the United Kingdom Government refused, and the arbitration
clause of the Protocol of 1886 therefore did not take effect.

There was thus an example of the gap existing in the machinery
of an arbitration clause which, as is frequently the case, can only
become effective as the result of the joint action of the two States
in conflict : in this case such joint action was necessary for the
constitution of the Commission of Arbitration. Where one of the
States adopts the view that the case is not one calling for arbi-
tration, the operation of the arbitration clause becomes impossible.
This gap, which exists also in respect of other treaty provisions,
has manifested itself in other cases besides the present one.
Attempts have at times been made to fill this gap. One such
attempt was made in Article 53 of The Hague Convention I of
October 18th, 1907, a provision which has however been made
inoperative, so far as they were concerned, by a number of States,
including Greece, by means of a reservation.

The Protocol of 1886 left the gap unfilled. It does not itself
provide any remedy for this defect. The Hellenic Government
contends that a remedy is provided by Article 29 of the Treaty
of 1926, and the Declaration following this Treaty, on the ground
that the Court, by virtue of these texts, has jurisdiction to decide
whether the Ambatielos claim should be submitted to arbitration
in application cf the Protocol of 1886. According to this argument,
Article 29 and the Declaration of 1926 impliedly added to the
undertaking to arbitrate given in 1886 a further clause conferring

47
DISSENTING OPINION OF JUDGE BASDEVANT 69

jurisdiction on the Court to adjudicate upon disputes arising
with regard to the interpretation or the application of the arbi-
tration clause in the Protocol of 1886.

The Declaration of 1926 provides that any differences which
may arise between the two Governments as to the validity of
claims on behalf of private persons based on the provisions of
the Treaty of 1886 ‘‘shall, at the request of either Government,
be referred to arbitration in accordance with the provisions of
the Protocol of November 1oth, 1886”. Article 29 of the Treaty
of 1926 confers jurisdiction on the Court to deal with disputes
as to the interpretation or application “‘of any of the provisions
of the present Treaty”. It was contended, on behalf of the Hellenic
Government, that the Declaration of 1926 was an integral part
of the Treaty of the same date, that what was therein provided
was to be regarded as a provision of that Treaty, that, conse-
quently, a dispute as to the interpretation or application of the
Declaration was within the jurisdictional clause contained in
Article 29 and that thus a way was opened for the admission
of the Court’s jurisdiction to decide as to the interpretation or
application of the arbitration clause contained in the Protocol
of 1886 and referred to in the Declaration of 1926.

Underlying this argument is the idea that the Declaration is
an integral part of the Treaty of 1926, that it is a provision of
this Treaty. If this proposition be not accepted, the whole argument
founded upon it falls to the ground, for the Declaration makes
no reference to the Court and does not directly confer any juris-
diction upon it.

In order to determine whether the Declaration is or is not
part of the Treaty, the Parties presented lengthy arguments
concerning the external features of the Declaration in relation
to the Treaty of 1926, the references that have been made to
both of them, and-the place attributed to them in the documents
connected with them. For a proper appreciation of the significance
which ought to be attributed to any factor of this nature a pre-
liminary observation is called for.

The drafting and the signature of an international agreement
are the acts by means of which the will of the contracting States
is expressed ; ratification is the act by which the will so expressed
is confirmed by the competent authority, for the purpose of
giving it binding force. All these acts are concerned with the
substance itself of an international agreement. But the recording
of these acts in the instruments which are designed to give them
material existence involves the physical operations of writing,
printing, transmission by one party to the other, etc., operations
which do not contribute to the formation of the will of the
contracting States ; those who have the task of forming, expressing
or confirming this will, do not, as a rule, take part in these physical
operations ; these operations commonly take a form deriving from

48
DISSENTING OPINION OF JUDGE BASDEVANT 70

tradition, which is followed scrupulously, and therefore blindly,
by the officials entrusted with this material task. It would be
wrang to attribute to the details of form thus superimposed upon
the juridical act of the conclusion of a treaty any determining
influence, when it becomes necessary, in case of doubt, to ascertain
the true meaning of the agreement which has been reached, the
character which the parties intended to give to any given agreement
concluded between them.

The scope to be given to a particular expression employed, or
to a particular form which has been followed, should be considered
in the light of these remarks when it is sought to determine
whether the Declaration of 1926 is to be regarded as constituting
a provision of the Treaty of the same date.

In this connection, it is of particular significance that it was
the very persons who were responsible for expressing the will of
the States who chose to use, in Article 29, the expression ‘“‘provi-
sions of the present Treaty”, and not a more comprehensive
expression. It was they who chose to give their agreement
concerning claims based on the Treaty of 1886 the form of a
separate provision, and not of an article in the Treaty of the
same date ; it was they who gave it the title of Declaration and
not that of an additional article, who saw fit to append their
signatures to it, separately from the Treaty, and to make no
reference to it in the Treaty, in contra-distinction to what they
did in the case of the Schedule which precedes it. All this, for
the reasons indicated above, is of greater importance in determining
the character of the Declaration than the fact that the Declaration
was printed after the Treaty and the Schedule, in one document
with consecutive pagination, physical details which, like others
of the same kind, are governed by the actions of officials who,
unlike plenipotentiaries, were not responsible for elaborating and
stating the will of the contracting Parties.

Similarly, when they signed the instruments of ratification—
act by which they confirmed the agreement reached by their
respective Plenipotentiaries and by which they gave the Declaration
a definitive character of the will of the contracting States—the
President of the Greek Republic and the British Monarch were
merely confirming what had already been declared by their
Plenipotentiaries. They did not direct their minds to details,
often superfluous or incorrect, which officials, unqualified to
interpret, complete or correct the intentions of their Sovereigns,
borrowed from forms which they traditionaily and blindly followed.

An examination of the various factors relied upon on either
side—if undertaken with care to attribute importance only to
those considerations which throw light on the intentions of those
who alone were qualified to declare the will of their respective
Governments and not to considerations which do not relate to

49
DISSENTING OPINION OF JUDGE BASDEVANT 71

the formation of this will--should lead to the view that the
Declaration is distinct from the Treaty, and not a clause or
provision of the Treaty itself; such an examination should also
lead to the reading of Article 29 as it is written—that is to say,
as giving the Court jurisdiction in respect of disputes as to the
interpretation or application of the ‘provisions of the present
Treaty’’—and not to the substitution, for these perfectly clear
words, by means of interpretation, of the words “‘provisions upon
which agreement was reached by the Parties to-day’, or some
such words of lesser precision.

This independent character of the Declaration also clearly
appears if, putting aside particularities of form and details of
presentation, one has regard to the substance of the matter,
with a view to considering whether the Declaration, in spite of
its separate presentation, does not constitute a sort of supple-
mentary provision of the Treaty, which jt would have been proper
to describe as an additional article : that was the method adopted
by Max Huber in his Report on the British claims against Spain,
when he had to decide as to the independent character of an
agreement which he was called upon to interpret (Reports of
International Arbitral Awards, I], pp. 632-633).

The Declaration does not explain any clause of the Treaty.
Nor does it explain its general effect, which has been said to be
the abrogation of the Treaty of 1886 by the Treaty of 1926. In
fact, not only did the Treaty of 1926 contain no provision abro-
gating the Treaty of 1886, but it did not effect any tacit abrogation
of the Treaty of 1886. The Treaty of 1886 did not cease to be in
force as the result of any express or implied abrogation by the
Treaty of 1926, but as a result of its denunciation by the Hellenic
Government on March 3rd, I919. The date upon which this
denunciation was to take effect was the subject of a number of
postponements, and it was finally fixed as at the date of the
coming into force of the new Treaty. The coming into force of
the Treaty of 1926 thus provided a date adopted by both Parties
on which the earlier denunciation would have legal effect ; it is
not itself the juridical source of the extinguishment of the Treaty
of 1886: this extinguishment resulted from the denunciation of
the Treaty.

Consequently the Declaration of 1926, considered from the
point of view of its content, is not an instrument which explains
the Treaty of 1926, but an agreement relating to one of the effects
of the lapsing of the Treaty of 1886, this lapsing being itself the
result of the denunciation of this Treaty. From the point of view
of its substance, even more clearly than from the point of view
of its form, the Declaration must be regarded as separate from
the Treaty. It cannot be regarded as, or even assimilated to, a
provision of the Treaty. It follows that the jurisdictional clause
of Article 29 of the Treaty is not applicable to it.

50
DISSENTING OPINION OF JUDGE BASDEVANT 72

The Declaration of 1926 was designed to preserve, in respect
of the claims therein referred to, the earlier régime resulting, so
far as the merits were concerned, from the Treaty of 1886, and,
so far as the procedure for the settlement of disputes was concerned,
from the Protocol of 1886, to which it specifically refers. The
earlier régime was preserved as it stood, with its advantages and
disadvantages. Its disadvantages (the possibility of frustration of
the arbitration procedure) only became apparent later. There is
nothing to suggest that in 1926 there was anv thought of remedving
this defect with regard to claims arising falling within the Treaty
of 1886. If this had been thought of, the system adopted would
not have been to entrust to the Court the settlement of a dispute
which might arise as to whether, in any given case, there was
an obligation to resort to arbitration, while at the same time
preserving the arbitral procedure before a Commission of Arbi-
tration appointed ad hoc to deal with the principal dispute, that
relating to the validity of the claim ; rather would there Have been
a complete substitution of the Court’s jurisdiction for the arbitral
procedure provided for in 1886. This was not the course adopted.
It is impossible to attribute to the framers of the Declaration an
intention which thev never expressed, namely to create a system
of such complexity, and one which, at the present time, neither
of the Parties would wish to be applied.

It is therefore necessary to recognize that the Declaration
leaves the claims which a party seeks to base upon the Treaty
of 1886 legally in the same position as thev occupied formerly.
It leaves unaffected the gap in the operation of the arbitration
clause of the Protocol of 1886. If we have regard to the stage
of development of international law at that period, and to the
fact that in 1926 neither of the two States had subscribed to
the Declaration relating to the compulsory jurisdiction of the
Court, there is nothing surprising about this. The Court therefore
has no jurisdiction to deal with a dispute concerning the existence,
in a given case, of an obligation to resort to arbitration pursuant
to the Protocol of 1886. In other words, Article 29 of the Treaty
of 1926 does not appear to me to be applicable to such a dispute.

Furthermore, if it be accepted that the Declaration is a provision
of the Treaty of 1926, that would mean that the Court has juris-
diction to deal with a dispute concerning the interpretation and
application of the Declaration: that would authorize the Court,
in the present case, to adjudicate upon the British contention
that it is entitled to refuse to the Ambatielos claim the benefits
of the Declaration, on the ground that it was not presented prior
to the Declaration.

But a decision on this point is not sufficient to resolve the
question whether there exists any obligation to refer the Ambatielos
claim to arbitration. Such an obligation, if it exists, arises from
the Treaty and the Protocol of 1886: the dispute as to the

51
DISSENTING OPINION OF JUDGE BASDEVANT 73

existence, in this case, of such an obligation is a dispute concerning
the interpretation and application of that Treaty and that Protocol.
But Article 29 did not confer on the Court jurisdiction to deal
with a dispute which, in the way now contemplated, relates
exclusively to the interpretation and the application of the Treaty
and Protocol of 1886: it has never been contended—and it is
manifestly impossible to say—that the provisions of that Treaty
and Protocol are provisions of the Treaty of 1926.

In conclusion, the Court ought in this case simply to observe
that the Declaration of 1926 left the Parties with the régime
created by the Treaty and the Protocol of 1886, a régime which
remained completely unchanged by the Declaration, and that it
is therefore for the Parties to take such action as they deem
proper in pursuance of the provisions of the Treaty of 1886, and
that the Court has not been invested by the Parties with any
power to substitute itself for them in determining the action
which ought to be taken in pursuance of those provisions in the
present case.

*
* +

The foregoing considerations lead me to the conclusion that
the Court has not been given jurisdiction either to deal with the
merits of the claim presented by the Hellenic Government in the
Ambatielos case, or to consider and decide whether there is an
obligation binding the States at issue to submit this claim to
the arbitration provided for by the Protocol of 1886.

(Signed) BASDEVANT.

<2
